Exhibit 10.13

 

Payment Agreement with Jining Tianruitong Corporation

 

Based on the former “Patent Transfer Contract” and “Supplementary Agreement to
Patent Transfer” between Shan Dong Spring Pharmaceutical Ltd and Jining
Tianruitong Corporation, due to the changes occurred during the patent transfer
process, the following amendments considering the payments are agreed by the
both parties:

 

1. The purchase agreement for the patent named “” is canceled because the patent
was not transferred within the required timeframe.

 

2. An additional payment of RMB 10,000,000 to Jining Tianruitong Corporation,
agreed in the “Supplementary Agreement to Patent Transfer” was also canceled
because Jining Tianruitong Corporation failed to transfer all of the three
patents to Shan Dong Spring Pharmaceutical Ltd and Shandong Spring
Pharmaceutical Ltd should not have any additional liability to Jining
Tianruitong.

 

3. Shandong Spring Pharmaceutical Ltd only makes payment for the two patents
already transferred. The total amount is RMB 72,000,000. Shandong Spring already
made payment of RMB 61,000,000 before October, 2012. The rest of the payment of
RMB 11,000,000 will be paid after the signoff of this agreement by the both
parties.

 

This Agreement has two copies and will become effective when they are signed by
the both parties.

 

 



Shan Dong Spring Pharmaceutical Ltd.          Jining Tianruitong Technology
Corporation   Representative: Yan, Tinghe                              
Representative: Ma, Ning

 



January 1, 2013



 

 

